                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                 CASE NO: 6:18-cr-109-Orl-31LRH

CHRISTOPHER C. COBURN


                                         ORDER
       This Matter comes before the Court on the two Renewed Motions for Judgment of

Acquittal and New Trial filed pro se by Coburn. Because Coburn was represented by counsel at

the time, the filing of the pro se motions was improper. Accordingly, the two Renewed Motions

for Judgment of Acquittal and New Trial (Docs. 128 and 129) are DENIED.

       DONE and ORDERED in Orlando, Florida on August 14, 2019.




Copies furnished to:

United States Marshal
United States Attorney
United States Probation Office
United States Pretrial Services Office
Counsel for Defendant
